Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of [·], 2012, is made by and between
Bank of Manhattan, N.A., a banking association organized under the laws of the
United States of America (the “Bank”), and [                              ] (the
“Indemnitee”).

 

WHEREAS, it is essential to the Bank to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Indemnitee is a director and/or officer of the Bank;

 

WHEREAS, the Bank and the Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors and officers of companies in
today’s environment;

 

WHEREAS, the Bank’s Articles of Association (“Articles of Association”) and the
Bank’s Bylaws (“Bylaws”) authorize the Bank to indemnify its directors and
officers and the Indemnitee serves as a director and/or officer of the Bank, in
part, in reliance on such provisions;

 

WHEREAS, the Bank has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Bank, and that the Bank therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Bank in an effective manner and the Indemnitee’s reliance on the
Bank’s Articles of Association and Bylaws, and in part to provide the Indemnitee
with specific contractual assurance that the protection promised by the Bank’s
Articles of Association and Bylaws will be available to the Indemnitee
(regardless of, among other things, any amendment to or revocation of the
applicable provisions of the Bank’s Articles of Association and Bylaws or any
change in the composition of the governing bodies of the Bank or any acquisition
transaction relating to the Bank), the Bank wishes to provide in this Agreement
for the indemnification of and the advancing of expenses to the Indemnitee to
the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of the Indemnitee under the directors’ and officers’
liability insurance policy of the Bank.

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Bank directly or, on its behalf or at its request, as an
officer, director, manager, member, partner, fiduciary or trustee of, or in a
similar capacity with, another Person (as defined below) or any employee benefit
plan, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                       Certain Definitions.  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement:

 

(a)                                  Agreement:  means this Indemnification
Agreement, as amended from time to time hereafter.

 

(b)                                 Board of Directors:  means the Board of
Directors of the Bank.

 

(c)                                 Claim:  means any threatened, asserted,
pending or completed civil, criminal, administrative, investigative or other
action, suit or proceeding of any kind whatsoever, including any arbitration or
other alternative dispute resolution mechanism, or any appeal of any kind
thereof, or any inquiry or investigation, whether instituted by the Bank, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.

 

(d)                               Indemnifiable Expenses:  means (i) all
expenses and liabilities, including judgments, fines, penalties, interest,
amounts paid in settlement with the approval of the Bank, and counsel fees and
disbursements (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event by reason of the fact that
Indemnitee is,  was or has agreed to serve as a director, officer, employee or
agent of the Bank, or while serving as a director or officer of the Bank, is or
was serving or has agreed to serve on behalf of or at the request of the Bank as
a director, officer, manager, member, partner, fiduciary, trustee or in a
similar capacity of another Person, or by reason of any action alleged to have
been taken or omitted in any such capacity, whether occurring before, on or
after the date of this Agreement (any such event, an “Indemnifiable Event”),
(ii) any liability pursuant to a loan guaranty (other than a loan guaranty given
in a personal capacity) or otherwise, for any indebtedness of the Bank or any
subsidiary of the Bank, including, without limitation, any indebtedness which
the Bank or any subsidiary of the Bank has assumed or taken subject to, and
(iii) any liabilities which an Indemnitee incurs as a result of acting on behalf
of the Bank (whether as a fiduciary or otherwise) in connection with the
operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such

 

2

--------------------------------------------------------------------------------


 

liabilities are in the form of excise taxes assessed by the United States
Internal Revenue Service, penalties assessed by the United States Department of
Labor, restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).

 

(e)                                 Indemnitee-Related Entities:  means any
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (other than the Bank or any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise Indemnitee has agreed, on behalf of
the Bank or at the Bank’s request, to serve as a director, officer, employee or
agent and which service is covered by the indemnity described in this Agreement)
from whom an Indemnitee may be entitled to indemnification or advancement of
expenses with respect to which, in whole or in part, the Bank may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

 

(f)          Jointly Indemnifiable Claim:  means any Claim for which the
Indemnitee shall be entitled to indemnification from both an Indemnitee-Related
Entity and the Bank pursuant to applicable law, any indemnification agreement or
the certificate of incorporation, bylaws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or
comparable organizational documents of the Bank and an Indemnitee-Related
Entity.

 

(g)                                Loss:  means all losses, Claims, damages,
fines, or penalties, including, without limitation, any legal or other expenses
(including, without limitation, any legal fees, judgments, fines, appeal bonds
or related expenses) incurred in connection with defending, investigating or
settling any Claim, fine, penalty or similar action.

 

(h)                               Person:  means any individual, corporation,
firm, partnership, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.

 

2.                                       Basic Indemnification Arrangement;
Advancement of Indemnifiable Expenses.

 

(a)                                  In the event that the Indemnitee was, is or
becomes subject to, a party to or witness or other participant in, or is
threatened to be made subject to, a party to or witness or other participant in,
a Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Bank shall indemnify the Indemnitee, or cause such Indemnitee to be indemnified,
to the fullest extent permitted by the laws of the State of California in

 

3

--------------------------------------------------------------------------------


 

effect on the date hereof and as amended from time to time, and shall hold the
Indemnitee harmless from and against all Losses that arise by reason of (or
arising in part out of) an Indemnifiable Event; provided, however, that no
change in the laws of the State of California shall have the effect of reducing
the benefits available to the Indemnitee hereunder based on the laws of the
State of California as in effect on the date hereof or as such benefits may
improve as a result of amendments after the date hereof.  The rights of the
Indemnitee provided in this Section 2 shall include, without limitation, the
rights set forth in the other sections of this Agreement.  Payments of
Indemnifiable Expenses shall be made as soon as practicable but in any event no
later than twenty (20) calendar days after written demand is presented to the
Bank, against any and all Indemnifiable Expenses.

 

(b)                                 Upon request by the Indemnitee, the Bank
shall advance, or cause to be advanced, any and all Indemnifiable Expenses
incurred by the Indemnitee (an “Expense Advance”) on the terms and subject to
the conditions of this Agreement, as soon as practicable but in any event no
later than twenty (20) calendar days after written demand, together with
supporting documentation, is presented to the Bank.  The Bank shall, in
accordance with such request (but without duplication), either (i) pay, or cause
to be paid, such Indemnifiable Expenses on behalf of the Indemnitee, or
(ii) reimburse, or cause the reimbursement of, the Indemnitee for such
Indemnifiable Expenses.  The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Board of Directors
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law.  However, the obligation of the Bank to make an Expense
Advance pursuant to this Section 2(b) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the Bank
shall be entitled to be reimbursed by the Indemnitee (who hereby agrees to
reimburse the Bank) for all such amounts theretofore paid (it being understood
and agreed that the foregoing agreement by the Indemnitee shall be deemed to
satisfy any requirement that the Indemnitee provide the Bank with an undertaking
to repay any Expense Advance if it is ultimately determined that the Indemnitee
is not entitled to indemnification under applicable law).  The Indemnitee’s
undertaking to repay such Expense Advances shall be unsecured and interest-free.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, the Indemnitee shall not be entitled to indemnification or
advancement of Indemnifiable Expenses pursuant to this Agreement in connection
with any Claim initiated by the Indemnitee unless (i) the Bank has joined in or
the Board of Directors of the Bank has authorized or consented to the initiation
of such Claim or (ii) the Claim is one to enforce the Indemnitee’s rights under
this Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).

 

(d)                                 The indemnification obligations of the Bank
under Section 2(a) shall be subject to the condition that the Board of Directors
shall not have determined (by majority vote of directors who are not parties to
the applicable Claim) that the

 

4

--------------------------------------------------------------------------------


 

indemnification of the Indemnitee is not proper in the circumstances because the
Indemnitee is not entitled to be indemnified under applicable law.  If the Board
of Directors determines that the Indemnitee is not entitled to be indemnified in
whole or in part under applicable law, the Indemnitee shall have the right to
commence litigation in any court in the State of California having subject
matter jurisdiction thereof and in which venue is proper, seeking an initial
determination by the court or challenging any such determination by the Board of
Directors or any aspect thereof, including the legal or factual bases therefor,
and the Bank hereby consents to service of process and to appear in any such
proceeding.  If the Indemnitee commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be
indemnified under applicable law, any determination made by the Board of
Directors that the Indemnitee is not entitled to be indemnified under applicable
law shall not be binding, the Indemnitee shall continue to be entitled to
receive Expense Advances, and the Indemnitee shall not be required to reimburse
the Bank for any Expense Advance, until a final judicial determination is made
in the Claim (as to which all rights of appeal therefrom have been exhausted or
lapsed) that the Indemnitee is not entitled to be so indemnified under
applicable law.  Any determination by the Board of Directors otherwise shall be
conclusive and binding on the Bank and the Indemnitee.

 

(e)                                  To the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, the Indemnitee shall be
indemnified against all Indemnifiable Expenses actually and reasonably incurred
in connection therewith, notwithstanding an earlier determination by the Board
of Directors that the Indemnitee is not entitled to indemnification under
applicable law.

 

(f)                                    Notwithstanding anything to the contrary
herein, the Bank shall not be obligated pursuant to the terms of this Agreement
to indemnify Indemnitee for any acts or omissions or transactions from which a
director, officer, employee or agent may not be relieved of liability under
applicable law.

 

(g)                                 Notwithstanding any other provisions
contained herein, this Agreement and the rights and obligations of the parties
hereto are subject to the requirements, limitations and prohibitions set forth
in state and federal laws, rules, regulations, and orders regarding
indemnification and prepayment of expenses, legal or otherwise, and liabilities,
including, without limitation, Section 317 of the California Corporations Code,
Section 18(k) of the Federal Deposit Insurance Act and Part 359 of the Federal
Deposit Insurance Corporation’s Rules and Regulations and any successor
regulations thereto.

 

3.                                       Indemnification for Additional
Expenses.  The Bank shall indemnify, or cause the indemnification of, the
Indemnitee against any and all Indemnifiable Expenses and, if requested by the
Indemnitee, shall advance such Indemnifiable Expenses to the Indemnitee subject
to and in accordance with Section 2, which are incurred by the Indemnitee in
connection with any action brought by the Indemnitee, the Bank or any other
Person with respect to the Indemnitee’s right to: (i) indemnification or an
Expense

 

5

--------------------------------------------------------------------------------


 

Advance by the Bank under this Agreement or any provision of the Bank’s Articles
of Association and/or Bylaws and/or (ii) recovery under any directors’ and
officers’ liability insurance policies maintained by the Bank, regardless of
whether the Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advance or insurance recovery, as the case may be;
provided that the Indemnitee shall be required to reimburse such Indemnifiable
Expenses in the event that a final judicial determination is made in the Claim
(as to which all rights of appeal therefrom have been exhausted or lapsed) that
such action brought by the Indemnitee, or the defense by the Indemnitee of an
action brought by the Bank or any other Person, as applicable,  was frivolous or
in bad faith.

 

4.                                       Partial Indemnity, Etc.  If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Bank for some or a portion of the Indemnifiable Expenses in respect of a
Claim but not, however, for all of the total amount thereof, the Bank shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

 

5.                                       Burden of Proof.  In connection with
any determination by the Board of Directors, any court or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the Board of
Directors or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Bank or its representative to establish, by
clear and convincing evidence, that the Indemnitee is not so entitled.

 

6.                                       Reliance as Safe Harbor.  The
Indemnitee shall be entitled to indemnification for any action or omission to
act undertaken (a) in good faith reliance upon the records of the Bank,
including its financial statements, or upon information, opinions, reports or
statements furnished to the Indemnitee by the officers or employees of the Bank
or any of its subsidiaries in the course of their duties, or by committees of
the Board of Directors, or by any other Person as to matters the Indemnitee
reasonably believes are within such other Person’s professional or expert
competence, or (b) on behalf of the Bank in furtherance of the interests of the
Bank in good faith in reliance upon, and in accordance with, the advice of legal
counsel or accountants, provided such legal counsel or accountants were selected
with reasonable care by or on behalf of the Bank.  In addition, the knowledge
and/or actions, or failures to act, of any other director, officer, agent or
employee of the Bank shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

 

7.                                       No Other Presumptions.  For purposes of
this Agreement, the termination of any Claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, neither the
failure of the Board of Directors to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Board of Directors that the
Indemnitee has not met such standard of conduct or did

 

6

--------------------------------------------------------------------------------


 

not have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

 

8.                                       Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under the Bank’s Articles of Association and Bylaws, the laws of the State
of California, or otherwise.  To the extent that a change in the laws of the
State of California or the interpretation thereof (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Bank’s Articles of Association and Bylaws, it is
the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.  To the extent that
there is a conflict or inconsistency between the terms of this Agreement and the
Bank’s Articles of Association or Bylaws, it is the intent of the parties hereto
that the Indemnitee shall enjoy the greater benefits regardless of whether
contained herein, in the Bank’s Articles of Association or Bylaws.  No amendment
or alteration of the Bank’s Articles of Association or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.

 

9.                                       Liability Insurance.  The Bank shall
use its reasonable best efforts to purchase and maintain a policy or policies of
insurance with reputable insurance companies with A.M. Best ratings of “A” or
better, providing Indemnitee with coverage for any liability asserted against,
or incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Bank, or while serving as a director or officer of the Bank, is or
was serving or has agreed to serve on behalf of or at the request of the Bank as
a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Bank would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement.  Such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Bank.  If the Bank has such insurance in effect at the time the Bank
receives from Indemnitee any notice of the commencement of an action, suit or
proceeding, the Bank shall give prompt notice of the commencement of such
action, suit or proceeding to the insurers in accordance with the procedures set
forth in the policy.  The Bank shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policy.

 

10.                                 Amendments, Etc.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver

 

7

--------------------------------------------------------------------------------

 


 

constitute a continuing waiver.  In the event the Bank or any of its
subsidiaries enters into an indemnification agreement with another director,
officer, agent, fiduciary or manager of the Bank or any of its subsidiaries
containing a term or terms more favorable to the indemnitee than the terms
contained herein (as determined by the Indemnitee), the Indemnitee shall be
afforded the benefit of such more favorable term or terms and such more
favorable term or terms shall be deemed incorporated by reference herein as if
set forth in full herein.  As promptly as practicable following the execution by
the Bank or the relevant subsidiary of each indemnity agreement with any such
other director, officer or manager (i) the Bank shall send a copy of the
indemnity agreement to the Indemnitee, and (ii) if requested by the Indemnitee,
the Bank shall prepare, execute and deliver to the Indemnitee an amendment to
this Agreement containing such more favorable term or terms.

 

11.                                 Subrogation.  Subject to Section 12, in the
event of payment by the Bank under this Agreement, the Bank shall be subrogated
to the extent of such payment to all of the rights of recovery of the Indemnitee
with respect to any insurance policy.  Indemnitee shall execute all papers
reasonably required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Bank effectively to bring suit to enforce such rights.  The Bank
shall pay or reimburse all expenses actually and reasonably incurred by
Indemnitee in connection with such subrogation.

 

12.                                 Jointly Indemnifiable Claims.  Given that
certain Jointly Indemnifiable Claims may arise due to the relationship between
the Indemnitee-Related Entities and the Bank and the service of the Indemnitee
as a director and/or officer of the Bank at the request of the
Indemnitee-Related Entities, the Bank acknowledges and agrees that the Bank
shall be fully and primarily responsible for the payment to the Indemnitee in
respect of indemnification and advancement of Indemnifiable Expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities.  Under no
circumstance shall the Bank be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Bank
hereunder.  In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Bank under the terms
of this Agreement, and the Indemnitee shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights.  Each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Section 12, entitled to enforce this
Section 12 against the Bank as though each such Indemnitee-Related Entity were a
party to this Agreement.

 

8

--------------------------------------------------------------------------------


 

13.                                 No Duplication of Payments.  Subject to
Section 12 hereof, the Bank shall not be liable under this Agreement to make any
payment in connection with any Claim made against the Indemnitee to the extent
the Indemnitee has otherwise actually received payment (under any insurance
policy, any provision of the Bank’s Articles of Association and Bylaws, or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

14.                                 Defense of Claims.  The Bank shall be
entitled to participate in the defense of any Claim relating to an Indemnifiable
Event or to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnitee; provided that if the Indemnitee reasonably believes, after
consultation with counsel selected by the Indemnitee, that (i) the use of
counsel chosen by the Bank to represent the Indemnitee would present such
counsel with an actual or potential conflict of interest, (ii) the named parties
in any such Claim (including any impleaded parties) include both (A) the Bank or
any subsidiary of the Bank and (B) the Indemnitee, and the Indemnitee concludes
that there may be one or more legal defenses available to him that are different
from or in addition to those available to the Bank or any subsidiary of the Bank
or (iii) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, then the
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Bank’s expense.  The Bank shall not be liable to the Indemnitee under
this Agreement for any amounts paid in settlement of any Claim relating to an
Indemnifiable Event effected without the Bank’s prior written consent.  The Bank
shall not, without the prior written consent of the Indemnitee, effect any
settlement of any Claim relating to an Indemnifiable Event which the Indemnitee
is or could have been a party unless such settlement solely involves the payment
of money and includes a complete and unconditional release of the Indemnitee
from all liability on all claims that are the subject matter of such Claim. 
Neither the Bank nor the Indemnitee shall unreasonably withhold its or his
consent to any proposed settlement; provided that the Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of the Indemnitee.  To the fullest extent permitted by California law,
the Bank’s assumption of the defense of a Claim pursuant to this Section 14 will
constitute an irrevocable acknowledgement by the Bank that any Indemnifiable
Expenses incurred by or for the account of Indemnitee incurred in connection
therewith are indemnifiable by the Bank under Section 2 of this Agreement.

 

15.                                 Binding Effect, Etc.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Bank), assigns, spouses,
heirs, executors and personal and legal representatives.  The Bank shall require
and cause any successor(s) (whether directly or indirectly, whether in one or a
series of transactions, and whether by purchase, merger, consolidation, or
otherwise) to all or a significant portion of the business and/or assets of the
Bank and/or its subsidiaries (on a consolidated basis), by written agreement in
form and substance reasonably satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform if no such succession had
taken place; provided that no such assumption shall relieve the Bank from

 

9

--------------------------------------------------------------------------------


 

its obligations hereunder and any obligations shall thereafter be joint and
several.  This Agreement shall continue in effect regardless of whether the
Indemnitee continues to serve as a director or officer of the Bank and/or on
behalf of or at the request of the Bank as a director, officer, manager, member,
partner, fiduciary, trustee or in a similar capacity of another Person.  Except
as provided in this Section 15, neither party shall, without the prior written
consent of the other, assign or delegate this Agreement or any rights or
obligations hereunder.

 

16.                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable and to give effect to the terms
of this Agreement.

 

17.                                 Specific Performance, Etc.  The parties
recognize that if any provision of this Agreement is violated by the parties
hereto, the Indemnitee may be without an adequate remedy at law.  Accordingly,
in the event of any such violation, the Indemnitee shall be entitled, if the
Indemnitee so elects, to institute proceedings, either in law or at equity, to
obtain damages, to enforce specific performance, to enjoin such violation, or to
obtain any relief or any combination of the foregoing as the Indemnitee may
elect to pursue.

 

18.                                 Notices.  All notices, requests, consents
and other communications hereunder to any party shall be deemed to be sufficient
if contained in a written document delivered in person or sent by telecopy,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other parties:

 

(a)                                  If to the Bank, to:

 

Bank of Manhattan

2141 Rosecrans Avenue, Suite 1160

El Segundo, CA 90425

Attention: Terry Robinson

Fax: (310) 606-8090

 

with a copy (which alone shall not constitute notice):

 

Bingham McCutchen, LLP

600 Anton Boulevard, 18th Floor

 

10

--------------------------------------------------------------------------------


 

Costa Mesa, CA 92626

Attention:  Joshua A. Dean, Esq.

Fax:  (714) 830-0733

 

(b)                                 If to the Indemnitee, to the address set
forth on Annex A hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice). 
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

19.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

20.                                 Headings.  The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

21.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of California applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

BANK OF MANHATTAN, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

The Indemnitee:

 

 

 

 

 

[                   ]

 

--------------------------------------------------------------------------------


 

Annex A

 

 

Name and Business Address.

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

Tel:

 

 

Fax:

 

 

 

--------------------------------------------------------------------------------

 